Title: From George Washington to James McHenry, 13 August 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 13th Augt 1798

The Messenger that carried my letters of the 10th to the Post Office brought me your favour of the 6th—and yesterday I received that of the 8th.
It gave me sincere pleasure to find by the latter, that you had suggested to the President, prompt & decisive measures for Organizing and recruiting the twelve Regiments of Infantry, &ca; and the propriety also of requiring the Services of the Inspector General,

and Major Genl Knox, to aid you in arranging the details, and superintending the Execution of different parts of your multiplied duties; occasioned by the business coming upon you en mass. Without such aid, & subdivision, it would be impossible, in my opinion (in such an emergency) to carry the Act for augmenting the Army, into effect, with the precision and promptitude it seems to have been contemplated.
Any assistance I can give, consistently, to carry your Plans into effect, you may command with freedom.
It is extremely painful to hear that the Yellow fever has again made its appearance in the unfortunate City of Philadelphia, and is spreading its malignancy; and it is with much concern I am further informed, that you have a return of your Billious complaint. I hope, effectual measures will be pursued to check the first; and that you are, or soon will be, perfectly recovered of the latter. With very great esteem and regard—I am—Dear Sir Your Most Obedt Hble Servant

Go: Washington

